Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144140                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  FRANK ALFIERI, IV, and TONYA ALFIERI,                                                                   Brian K. Zahra,
  f/k/a TONYA HESELSCHWERDT,                                                                                         Justices
             Plaintiffs-Appellees,
  v                                                                SC: 144140
                                                                   COA: 297733
                                                                   Van Buren CC: 07-056919-CH
  MARC BERTORELLI, BRENDA BERTORELLI,
  and MARC BERTORELLI BUILDER, LLC,
            Defendants,
  and
  MERYL GREENE and WEBER SEILER
  REALTORS, INC, d/b/a COLDWELL BANKER
  WEBER SEILER,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2012                        _________________________________________
           p0516                                                              Clerk